AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT [ SOENDS RET SESE

for the

  
 

ANG 28 2019

ARTHUR JOHNSTON
DEPU

Southern District of Mississippi

 

 

  

United States of America
Vv.

Case No, 3:19-cr-169-HTW
EDELFO RAMIREZ-RAMOS
a/k/a JESUS VILLARREAL
(Wherever found)

SOO ae ae aS

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) | EDELFO RAMIREZ-RAMOS a/k/a JESUS VILLARREAL
who is accused of an offense or violation based on the following document filed with the court:

Indictment O Superseding Indictment © Information © Superseding Information © Complaint
Probation Violation Petition 1 Supervised Release Violation Petition O Violation Notice Order of the Court

This offense is briefly described as follows:

False Representation of U.S. Citizenship
Fraud and Misuse of VISA/PERMITS
Misuse of Social Security Number

ARTHUR JOHNSTON, CLERK

KSehigs

Date: 08/20/2019
Issuing officer's signature ha

 

K. Schutz, Deputy Clerk

Printed name and title

City and state: _ Jackson, Mississippi _

 

Return

This warrant was received on (date) Car ft ee . and the person was arrested on (date) 2 lez ps 5

at (city and state) (ACK: tl rat

Date: _ LAY y

 

 

 

 

Printed name and title

 

 

 
